DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is from the January 13, 2005 judgment of the Sylvania Municipal Court, which entered judgment in favor of appellee, Jimmy Watson. We affirm the decision of the lower court because appellant, LaPoint Discount Auto, failed to include in the record a copy of the transcript of proceedings or its alternative. On appeal, appellant asserts the following single assignment of error:
 {¶ 2} "The Decision of the Trial Court is not Supported by Reliable, Probative and Substantial Evidence and is Therefore, Arbitrary and Capricious and Constitutes an Abuse of Discretion."
 {¶ 3} Appellant's sole assignment of error requires consideration of the evidence presented. Therefore, appellant had the duty to provide a transcript to support its assignment of error. App. R. 9(B) and Knapp v.Edwards Laboratories (1980), 61 Ohio St. 2d 197, 199. Without a transcript, or its alternatives, we must presume that the trial court's judgment is valid. Id. Therefore, appellant's sole assignment of error is found not well-taken.
 {¶ 4} Appellant is ordered to pay the costs of this appeal pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
Judgment affirmed.
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4, amended 1/1/98.
Handwork, J., Pietrykowski, J., Skow, J., Concur.